DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Claim Objections
Claim 21 objected to because of the following informalities:  the typographical error “orthogonol” is present in the final element of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (WO 2016208250, of which US 2018/0168541 is relied upon for citation purposes as a US equivalent, hereinafter Kitahara '541) in view of Kitahara (US 2017/0143298 Kitahara '298) and Kandori (JP 2018093449, of which US 2018/0153508 is relied upon for citation purposes as a US equivalent).

	Regarding claim 1, Kitahara ‘541 teaches an ultrasound endoscope (an ultrasound endoscope [0002]), comprising:
a distal end portion provided on a distal end of an insertion portion, the insertion portion being configured to be inserted into a subject (in FIG. 1, the ultrasound endoscope 2 includes an insertion portion 21… portion to be inserted into the subject [0024]);
a curvature portion connected to a proximal end side of the distal end portion in the insertion portion (FIG. 1, the insertion portion 21 includes…curve portion 212 capable of curving that is connected to a proximal end side of the distal end portion 211 [0024]
a plurality of coaxial wires inserted into the curvature portion in a longitudinal axis direction of the insertion portion (As illustrated in FIG. 1, the ultrasound endoscope 2 includes an insertion portion 21, an operating unit 22, a universal cord 23,....Here, inside the insertion portion 21....a plurality of signal cables for transferring various signals are laid [0024]);
a convex ultrasound transducer (ultrasound transducer 7 may be any of a convex transducer  [0025]) including two surfaces where one surface is configured to transmit and receive an ultrasound and an opposite surface provided on a side opposite to the one surface, the convex ultrasound transducer being provided in the distal end portion such that the opposite surface is inclined relative to the longitudinal axis (as depicted in Fig. 4, an opposite surface relative to the convex transmit/receive surface is at an angle, and therefore inclined, with respect to “the longitudinal axis N direction of the insertion portion 21” [0042]); and
a relay substrate disposed in the distal end portion, the relay substrate electrically connecting the ultrasound transducer to each of the plurality of coaxial wires (a relay board 74 that electrically connects each piezoelectric element of the piezoelectric element group 71, and a cable into which the insertion portion 21 is inserted [0035]) ,
wherein the relay substrate comprises: a first relay substrate portion connected to the ultrasound transducer, the first relay substrate portion extending from the opposite surface of the ultrasound
transducer (in Fig. 4 that the relay board 74 extends from the opposite surface of the ultrasound transducer surface at one end and connecting to the plurality of wires 74a from at least another end; Fig. 4 of Kitahara is reproduced below).

    PNG
    media_image1.png
    361
    532
    media_image1.png
    Greyscale

Reproduction of Fig. 4 of Kitahara US 2018/0168541

	Kitahara ‘541, however, does not teach the curvature portion being configured to be curved in first and second curvature directions orthogonal to each other, and the relay substrate comprises: a second relay substrate portion connected to the coaxial wires, and a third relay substrate portion connected to the first relay substrate portion through at least one first flexure, and connected to the second relay substrate portion through at least one second flexure, the at least one second flexure being bent in a first bending direction orthogonal to a second bending direction that the at least one first flexure is bent; wherein the at least one first flexure and the at least one second flexure are each at least partially disposed within a space defined by a projection of the opposite surface in a direction orthogonal to the opposite surface. 
	Kitahara ‘298 discloses an analogous ultrasound endoscope to the instant application. Kitahara ‘298 teaches the curvature portion (a bending portion 22 [0047]) being configured to be curved in first and second curvature directions (a bending portion 22 configured to be bendable, for example, in upward and downward directions and left and right directions [0047]) orthogonal to each other (Thus, from an unbent position, bending the bending portion 22 left, right, upward or downward, each correspond to orthogonal directions relative to the straight, unbent position. The plane of the upward-downward bending direction is also orthogonal to the plane of left-right bending direction). ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curve portion 212 of Kitahara ‘541 such that it bends fully in the directions provided by the bending portion 22 of Kitahara ‘298 in order to provide a wider range of viewing positions of a tissue relative to an endoscope without a bending portion. 
	The combined invention of Kitahara ‘541 and Kitahara ‘298 still does not teach wherein the relay substrate comprises: a second relay substrate portion connected to the coaxial wires, and a third relay substrate portion connected to the first relay substrate portion through at least one first flexure, and connected to the second relay substrate portion through at least one second flexure, the at least one second flexure being bent in a first bending direction orthogonal to a second bending direction that the at least one first flexure is bent; wherein the at least one first flexure and the at least one second flexure are each at least partially disposed within a space defined by a projection of the opposite surface in a direction orthogonal to the opposite surface. 
	Kandori is relied on instead to teach the relay substrate portions and the flexures, since it discloses an analogous ultrasonic probe to the instant application. Kandori teaches wherein the relay substrate comprises: 
a second relay substrate connected to the coaxial wires portion (second relay substrate in annotated Fig. 8 below; flexible printed wire 310 electrically connected to the element substrate 102 by the electric connection unit 103 is twisted by ¼ (90 degrees) rotation before reaching the circuit board 410 [0064]) , 
and a third relay substrate portion connected to the first relay substrate portion through at least one first flexure, and connected to the second relay substrate portion through at least one second flexure (third relay substrate annotated in Fig. 8 below, which is inherently connected to the first and second relay substrate as seen in annotated Fig. 8 below), 
the at least one second flexure being bent in a first bending direction orthogonal to a second bending direction that the at least one first flexure is bent (In the figure below, the distal portion (i.e. 1st relay substrate portion) of the flexible wire 310 is parallel to the y-z plane (light grey shading), while the proximal portion (i.e., 2nd relay substrate portion) is parallel to the x-z plane (dark grey shading). Thus, these portions and the direction of their bending at F1 and F2, respectively, are orthogonal to each other); 


    PNG
    media_image2.png
    225
    401
    media_image2.png
    Greyscale

First modification of Fig. 8 of Kandori. F1 represents the first flexure and F2 represents the second flexure. 

wherein the at least one first flexure and the at least one second flexure are each at least partially disposed within a space defined by a projection of the opposite surface in a direction orthogonal to the opposite surface (First, in Fig. 8 of Kandori, the opposite side of element substrate 102 (i.e., the side that contains the element 101 for transmitting and receiving ultrasound) is parallel with the x-y plane. The projection of the x-y plane along the z-axis encompasses the first and second flexures F1 and F2, respectively. Dashed lines illustrating the projection are provided in the second modified figure of Fig. 8 below.  In the modification as conveyed in the preceding paragraph, the flexible printed wire 310 extends from the opposite surface of the curved ultrasound transducer 7 of Kitahara ‘541. Thus, the first and second flexures (F1 and F2) are also encompassed by the projection of the opposite surface of the transducer in the modification). 

    PNG
    media_image3.png
    158
    129
    media_image3.png
    Greyscale

Second modification of Fig. 8 of Kandori illustrating the projection of an opposite surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay board 74 of Kitahara ‘541 with the flexible printed wire 310 of Kandori, by connecting the distal portion (i.e. 1st relay substrate portion) to the surface highlighted (dashed line and arrows) in the first modification of Fig. 4 of Kitahara below. 

    PNG
    media_image4.png
    342
    292
    media_image4.png
    Greyscale

First modification of Fig. 4 of Kitahara ‘541 illustrating where the flexible wire 310 of Kandori should attach to the ultrasound transducer in replacing relay board 74.


This modification would have been obvious to one of ordinary skill in the art since the bending of the flexible printed wire 310 in orthogonal directions reduces the footprint of the bending components and thus “the external size of the ultrasonic probe 99 can be restricted to the minimum” ([0065]). 

Regarding claim 2, Kitahara ‘541 does not teach the ultrasound endoscope, wherein the first relay substrate portion, the second relay substrate portion and the third relay substrate portion are entirely disposed within the space. Kandori, however, teaches the first relay substrate portion, the second relay substrate portion and the third relay substrate portion are entirely disposed within the space (depicted in the second modification of Fig. 8 in claim 1 above, wherein the opposite side of element substrate 102 (i.e., the side that contains the element 101 for transmitting and receiving ultrasound) is parallel with the x-y plane. The projection of the x-y plane along the z-axis encompasses the first and second flexures F1 and F2, respectively. Dashed lines illustrating the projection are provided in the second modified figure of Fig. 8 below.  In the modification as conveyed in the preceding paragraph, the flexible printed wire 310 extends from the opposite surface of the curved ultrasound transducer 7 of Kitahara ‘541. Thus, the first and second flexures (F1 and F2) are also encompassed by the projection of the opposite surface of the transducer in the modification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, by placing the first relay substrate portion, the second relay substrate portion and the third relay substrate portion are entirely disposed within the space, as taught by Kandori, since the bending of the flexible printed wire 310 in orthogonal directions reduces the footprint of the bending components and thus “the external size of the ultrasonic probe 99 can be restricted to the minimum” ([0065]).

Regarding claim 3, Kitahara ‘541 does not teach the ultrasonic endoscope, wherein the third relay substrate portion is disposed in a plane parallel to the opposite surface. Kandori, however, teaches e third relay substrate portion is disposed in a plane parallel to the opposite surface ("flexible printed wire 310 ... can be bent in a flexible manner" [0047] as previously conveyed for claim 1. As such, the bending of flexure Fl of flexible printed wire 310 may result in bending the 3rd relay substrate portion at 90° relative to the 1st relay substrate portion in Fig. 8 above. This would result in the 3rd relay substrate portion along the x-y plane, and thus parallel to the opposite surface of the ultrasound transducer in the same plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, by configuring the third relay substrate portion such that is disposed in a plane parallel to the opposite surface, as taught by Kandori, in order to achieve “the external size of the ultrasonic probe 99 can be restricted to the minimum”, as suggested by Kandori ([0065]). 

Regarding claim 4, Kitahara ‘541 does not teach the ultrasound endoscope, wherein the second relay substrate portion is disposed in a plane inclined relative to the third relay substrate portion. Kandori, however, teaches wherein the second relay substrate portion is disposed in a plane inclined relative to the third relay substrate portion (the evidence of Kandori from paragraph [0047] allows for the bending of the 2nd relay substrate portion relative to the 3rd relay substrate portion at flexure F2. Further, in the modification of Kitahara '541, the 1st relay substrate portion of flexible printed wire 310 may be connected to the opposite surface of the transducer 7 horizontally, vertically, or any other orientation as this represents a design choice that would have been obvious to try to one of ordinary skill in the art in the absence of the instant application showing any criticality or unexpected results). 
Thus, connecting the flexible printed wire 310 in a manner in which the 2nd relay substrate is inclined relative to the third relay substrate portion, to the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori,  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to reduce the footprint of the bending components and thus "the external size of the ultrasonic probe 99 can be restricted to the minimum" , as suggested by Kandori ([0065]). 

Regarding claim 7, Kitahara ‘541 does not teach the ultrasound endoscope, wherein the third relay substrate portion comprises: a first substrate connected to the first relay substrate portion by the at least one first flexure, a second substrate connected to the second relay substrate portion by the at least one second flexure, and the first substrate is electrically connected to the second substrate.  
Kandori, however teaches, a first substrate connected to the first relay substrate portion by the at least one first flexure, a second substrate connected to the second relay substrate portion by the at least one second flexure, and the first substrate is electrically connected to the second substrate (As taught by paragraph [0041] of Kandori for claim 6, the flexible printed wire 310 is a single element wherein the sections highlighted in Fig. 8 above represent a first substrate relay portion connected to a third substrate relay portion by a first flexure F1 and a second substrate relay portion connected to a third substrate relay portion by a second flexure F2. The third relay substrate portion can be divided into first and second substrates based on their association with the first and second flexures and first and second relay substrate portions. See the third modification of Fig. 8 below. Further, Kandori teaches that “the flexible printed wire 310 electrically connected to the element substrate 102 by the electric connection unit 103 is twisted by ¼ (90 degrees) rotation before reaching the circuit board 410” ([0064]), which establishes an electric connection across the entirety of the flexible printed wire 310. Therefore, the first and second substrates are electrically connected).

    PNG
    media_image5.png
    191
    376
    media_image5.png
    Greyscale
 
Third modified Fig. 8 of Kandori with two large arrows highlighting a first substrate of the third relay substrate portion connecting with the first relay substrate portion via flexure F1, and a second substrate of the third relay substrate portion connecting with the second relay substrate portion via flexure F2.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, by connecting  a first substrate to the first relay substrate portion by the at least one first flexure, connecting a second substrate to the second relay substrate portion by the at least one second flexure, and have the first substrate is electrically connected to the second substrate, as taught by Kandori,  in order to reduce the footprint of the bending components and thus "the external size of the ultrasonic probe 99 can be restricted to the minimum" , as suggested by Kandori ([0065])

Regarding claim 17, Kitahara ‘541 does not teach the ultrasound endoscope, wherein the second relay substrate portion is disposed in a first plane inclined relative to the opposite surface and the third relay substrate portion is disposed in a second plane inclined relative to the opposite surface.  Kandori, however, teaches the second relay substrate portion is disposed in a first plane inclined relative to the opposite surface and the third relay substrate portion is disposed in a second plane inclined relative to the opposite surface (By bending the first and second flexures F1 and F2 of the flexible printed wire 310, any angle of planes of the 3rd and therefore 2nd relay substrate portion relative to the opposite surface of the transducer is possible. Since the 1st and 3rd, and 2nd and 3rd relay substrate portions are connected via the first and second flexures Fl and F2, respectively, any incline on the plane of the 3rd relay substrate portion relative to the plane of the opposite surface of the transducer necessarily results in the plane of the 2nd relay substrate portion also being on a plane inclined relative to the opposite surface of the transducer. Because the first and second flexures Fl and F2 cause orthogonal bends, the incline/decline of the plane of the 2nd relay substrate portion relative to the opposite surface is determined by the incline/decline angle of the bend of the 3rd relay substrate portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, by configuring the second relay substrate portion such that it is disposed in a first plane inclined relative to the opposite surface and the third relay substrate portion is disposed in a second plane inclined relative to the opposite surface, as taught by Kandori, in order to reduce the footprint of the bending components and thus "the external size of the ultrasonic probe 99 can be restricted to the minimum" , as suggested by Kandori ([0065]). 

Regarding claim 18, Kitahara ‘541 does not teach the ultrasound endoscope, wherein the first plane is parallel to the second plane. Kandori, however teaches the first plane is parallel to the second plane (By bending the 2nd flexure F2 so that the 2nd relay substrate is at an angle of 180°, the first plane of the 2nd relay substrate portion and the second plane of the 3rd relay substrate portion are parallel, as seen in annotated fig. 8 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, to have the planes parallel, as taught by Kandori, in order to reduce the footprint of the bending components and thus "the external size of the ultrasonic probe 99 can be restricted to the minimum" , as suggested by Kandori ([0065]).

Regarding claim 19, Kitahara ‘541 in view of Kitahara ‘298 and Kandori as described in claim 1 teaches the associated elements of claim 1, except the element of claim 19 wherein the first flexure portion is disposed between the first relay substrate portion arranged in a first direction orthogonal to the opposite surface and the third relay substrate portion arranged in a second direction parallel to the opposite surface, the second flexure portion is disposed between the third relay substrate portion arranged in the second direction and the second relay substrate portion arranged in a third direction, the second direction is parallel to the opposite surface of the ultrasound transducer; and the third direction intersects the second direction.
Kandori, however, teaches the first flexure portion is disposed between the first relay substrate portion arranged in a first direction orthogonal to the opposite surface and the third relay substrate portion arranged in a second direction parallel to the opposite surface, the second flexure portion is disposed between the third relay substrate portion arranged in the second direction and the second relay substrate portion arranged in a third direction, the second direction is parallel to the opposite surface of the ultrasound transducer; and the third direction intersects the second direction (As previously conveyed, by bending the 3rd relay substrate portion at flexure F1 in Fig. 8 to 90°, it is now positioned parallel to the opposite surface of the transducer 102 ( as well in the modified version with convex ultrasound transducer 7), while the first relay substrate portion remains in an orthogonal plane to the opposite surface. Further, by bending the 2nd relay substrate portion at flexure F2 at any angle (other than 180° and multiples thereof), it will intersect the plane of the 3rd relay substrate portion in this configuration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, by configuring the first flexure portion such that it is  disposed between the first relay substrate portion arranged in a first direction orthogonal to the opposite surface and the third relay substrate portion arranged in a second direction parallel to the opposite surface, the second flexure portion is disposed between the third relay substrate portion arranged in the second direction and the second relay substrate portion arranged in a third direction, the second direction is parallel to the opposite surface of the ultrasound transducer, as taught by Kandori, in order to reduce the footprint of the bending components and thus "the external size of the ultrasonic probe 99 can be restricted to the minimum" , as suggested by Kandori ([0065]). 

Regarding claim 21, Kitahara ‘541 in view of Kitahara ‘298 and Kandori as described in claim 1 teaches the associated elements of claim 1, except the elements of claim 21 wherein, the first relay substrate having a plurality of first electrodes, and the second the second relay substrate having a plurality of second electrodes, and wherein the plurality of first electrodes are electrically connected to the plurality of second electrodes.
Kandori, however, teaches, the first relay substrate having a plurality of first electrodes (three connection electrodes 220 are connected to the first electrode of the element 101, the second electrode of the element 101 [0052]; 101 and 103 are connected to the first relay substrate as can be seen in Fig. 8 above ; connection unit 103 [0059]), and the second relay substrate having a plurality of second electrodes, and wherein the plurality of first electrodes are electrically connected to the plurality of second electrodes (connector 411 on second relay substrate on annotated Fig. 8 above; The circuit board (PCB) 410 and the flexible printed wire 310 are connected via the flexible connector 411 [0041]; one of ordinary skill in the art would recognize that circuit boards/electrical connectors can be utilized to electrically connect electrodes, further, as the substrate is a flexible printed wire in Kandori, the first and second relay substrates are inherently electrically connected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, by including a plurality of first electrodes on the first substrate, and plurality of second electrodes on the second substrate, wherein the plurality of first electrodes are electrically connected to the plurality of second electrodes, in order to achieve  "the external size of the ultrasonic probe 99 can be restricted to the minimum", as suggested by Kandori ([0065]).

Claims 8-11  are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara '591, Kitahara '298, and Kandori as applied to claims 1 and 21  above, and further in view of Iwashita et al. (JP2015208378A, hereinafter "Iwashita", attached translation cited below) and Irie (WO 2017/010292, of which US 2018/0132820 is relied upon for citation purposes as a US equivalent).  

	Regarding claim 8, Kitahara ‘541 does not teach the ultrasound endoscope, wherein the at least one second flexure comprises first-second flexure and a second-second flexure separate from the first-second flexure, and the second relay substrate portion comprises: a first substrate extending from the third relay substrate portion via the  first-second flexure, the first substrate being connected to a first portion of the plurality of coaxial wires, and a second substrate extending from the third relay substrate portion via the second-second flexure, the second substrate being connected to a second portion of the plurality of coaxial wires different from the first portion of the plurality of coaxial wires.
	Iwashita discloses “Abdominal cavity internal use ultrasonic probe” (title). 
Iwashita teaches:
the at least one second flexure comprises first-second flexure and a second-second flexure separate from the first-second flexure (Fig. 10 has two dashed lines 130 and 132 on the surface which depicts the flexures on head section 110/second flexure; [0054];), and 
the second relay substrate portion comprises: 
a first substrate extending from the third relay substrate portion via the  first-second flexure (substrate/belt 112 extending from flexure/130 as seen in Fig. 10; [0055]; Figs. 11-12 show dashed lines/flexures which are locations in which the flexible printed circuit/substrate is folded along the third relay substrate area which is depicted in annotated fig. 9 below; dash-dotted line 134 [0055] ), the first substrate being connected to a first portion of the plurality of wires (connectors 120 as seen in fig 9 are electrically connect each substrate, further fig. 12 shows the FPC/flexible printed circuit while it is folded such that the pairs of connectors/wires are aligned [0056]) , and
a second substrate extending from the third relay substrate portion via the second-second flexure (substrates/belts 114 extending from flexure/132 as seen in Fig. 10 [0055]; dash-dotted line
136 [0055]), the second substrate being connected to a second portion of the plurality of wires different from the first portion of the plurality of wires (connectors 120 as seen in fig 9 are electrically connect each substrate, further fig. 12 shows the FPC/flexible printed circuit while it is folded such that the pairs of connectors/wires are aligned [0056]). 


    PNG
    media_image6.png
    471
    880
    media_image6.png
    Greyscale

Annotated fig. 9 from Iwashita

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori to include the at least one second flexure comprises first-second flexure and a second-second flexure separate from the first-second flexure, and the second relay substrate portion comprises: a first substrate extending from the third relay substrate portion via the  first-second flexure, the first substrate being connected to a first portion of the plurality of coaxial wires, and a second substrate extending from the third relay substrate portion via the second-second flexure, the second substrate being connected to a second portion of the plurality of coaxial wires different from the first portion of the plurality of coaxial wire, as taught by Iwashita, in order to minimize the area of the relay substrate within the endoscope transducer.   
The combined invention of Kitahara ‘541, Kitahara ‘298, Kandori, and Iwashita above still does not teach the first substrate being connected to a first portion of the plurality of coaxial wires, and the second substrate being connected to a second portion of the plurality of coaxial wires different from the first portion of the plurality of coaxial wires. Irie discloses an analogous ultrasound endoscope to the instant application. Irie teaches the first substrate being connected to a first portion of the plurality of coaxial wires, and the second substrate being connected to a second portion of the plurality of coaxial wires different from the first portion of the plurality of coaxial wires (the casing 302 includes the convex type ultrasound transducer 301…, a plurality of cables 311 and a relay substrate 312… the relay substrate 312 relays between the ultrasound transducer 301 and the plurality of cables 311 [0006]; figs 7-8; two sets of cables show in fig. 7 and fig. 8 below). 

    PNG
    media_image7.png
    277
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    480
    421
    media_image8.png
    Greyscale

         Modified reproduction of Fig. 7 of Irie

Modified reproduction of Fig. 8 or Irie


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori to modify the wire connections such that the first substrate is connected to a first portion of the plurality of coaxial wires, and the second substrate is connected to a second portion of the plurality of coaxial wires different from the first portion of the plurality of coaxial wires, as taught by Irie, in order to reduce the bulk of the wires convening at the same position and thereby reducing the complexity and footprint of the ultrasound endoscope.

Regarding claim 9, Kitahara ‘591 does not teach the ultrasound endoscope according, wherein: the first substrate includes a first surface having first connections to the first portion of the plurality of coaxial wires; the second substrate includes a second surface having second connections to the second portion of the plurality of coaxial wires; and the first surface faces a first direction and the second surface faces a second direction opposite to the first direction. Irie, however, teaches:
 the first substrate includes a first surface having first connections to the first portion of the plurality of coaxial wires (the casing 302 includes the convex type ultrasound transducer 301…, a plurality of cables 311 and a relay substrate 312… the relay substrate 312 relays between the ultrasound transducer 301 and the plurality of cables 311 [0006]; figs 7-8; two sets of cables show in fig. 7 and fig. 8 above); 
the second substrate includes a second surface having second connections to the second portion of the plurality of coaxial wires (the casing 302 includes the convex type ultrasound transducer 301…, a plurality of cables 311 and a relay substrate 312… the relay substrate 312 relays between the ultrasound transducer 301 and the plurality of cables 311 [0006]; figs 7-8; two sets of cables show in fig. 7 and fig. 8 above);
 and the first surface faces a first direction and the second surface faces a second direction opposite to the first direction (fig. 8 above shows the wires/cables 311 shown in two boxes with dashed lines which depict the two surfaces in two different directions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, Iwashita, and Irie, to modify the wire connections such that the first substrate includes a first surface having first connections to the first portion of the plurality of coaxial wires; the second substrate includes a second surface having second connections to the second portion of the plurality of coaxial wires; and the first surface faces a first direction and the second surface faces a second direction opposite to the first direction, as taught Irie, in order to reduce the bulk of the wires convening at the same position and thereby reducing the complexity and footprint of the ultrasound endoscope.

Regarding claim 10, Kitahara ‘541 does not teach the ultrasound endoscope, wherein: the first substrate includes a first opposing surface opposing the first surface; the second substrate includes a second opposing surface opposing the second surface; and the second opposing surface is offset from the first opposing surface in the second direction. Iwashita, however, teaches: the first substrate includes a first opposing surface opposing the first surface; the second substrate includes a second opposing surface opposing the second surface; and the second opposing surface is offset from the first opposing surface in the second direction (Fig. 11 depicts the first and second substrate, made of belts 112 and 114, and 116 and 118, respectively, with connectors 120 on opposing surfaces of each substrate/belt, further, the ends of the substrates are offset, as seen in figs 14 and 16; [0057] [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, Iwashita, and Irie, to modify the wire connections such that the first substrate includes a first opposing surface opposing the first surface; the second substrate includes a second opposing surface opposing the second surface; and the second opposing surface is offset from the first opposing surface in the second direction, as taught by Iwashita, in order to in order to minimize the area of the relay substrate within the endoscope transducer.   

Regarding claim 11, Kitahara ‘541 does not teach the ultrasound endoscope wherein: 
the at least one first flexure comprises a first-first flexure and a second-first flexure separate from the first-first flexure, the third relay substrate portion comprises: a first portion of the third relay substrate portion is connected to the first relay substrate portion via the first-first flexure and connected to the first substrate of the second relay substrate portion via the first-second flexure; and a second portion of the third relay substrate portion is connected to the first relay substrate portion via the second-first flexure and connected to the second substrate of the second relay substrate portion via the  second-second flexure. 
	Iwashita, however, teaches:
the at least one first flexure comprises a first-first flexure and a second-first flexure separate from the first-first flexure, the third relay substrate portion comprises (the third relay substrate portion is annotated in fig. 9 above;  dashed lines 130, 132, 134, 136, 138 and 140 show in figs 10-12 show flexures/areas wherein the third relay substrate portion is bent ): 
a first portion of the third relay substrate portion is connected to the first relay substrate portion (substrate/belt 116 extending from flexure/130 as seen in Fig. 10; [0055]) via the first-first flexure and connected to the first substrate of the second relay substrate portion via the first-second flexure (dashed lines 130, 132, 134, 136, 138 and 140 show in figs 10-12 show flexures/areas wherein the third relay substrate portion is bent along the different substrate portions; [0054]-[0056]); and 
a second portion of the third relay substrate portion is connected to the first relay substrate portion (substrate/belt 118 extending from flexure/130 as seen in Fig. 10; [0055])  via the second-first flexure and connected to the second substrate of the second relay substrate portion via the  second-second flexure (dashed lines 130, 132, 134, 136, 138 and 140 show in figs 10-12 show flexures/areas wherein the third relay substrate portion is bent along the different substrate portions; [0054]-[0056]; figs 11 shows the flexure/dashed line 134 with second substrate portion/belt 118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, by including a first-first flexure and a second-first flexure separate from the first-first flexure, the third relay substrate portion comprises: a first portion of the third relay substrate portion is connected to the first relay substrate portion via the first-first flexure and connected to the first substrate of the second relay substrate portion via the first-second flexure; and a second portion of the third relay substrate portion is connected to the first relay substrate portion via the second-first flexure and connected to the second substrate of the second relay substrate portion via the  second-second flexure, as taught by Iwashita, in order to minimize the area of the relay substrate within the endoscope transducer.   

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara '541 in view of Kitahara '298 and Kandori  as applied to claim 21 above, and further in view of Irie and Tezuka (JP 5491717 B2, attached translation cited).

	Regarding claim 22,  Kitahara ‘541 does not teach the ultrasound endoscope, wherein the first relay substrate comprising a first-first relay substrate and a second-first relay substrate surface, the first-first relay substrate is connected to the first surface. Tezuka discloses an ultrasonic transducer ([0001]). Tezuka discloses an analogous ultrasonic probe to the instant application ([0001]).  Tezuka teaches:
wherein the first relay substrate comprising a first-first relay substrate (multilayer piezoelectric transducer [0026]; relay board 200 in Fig. 2; wiring lead 131 arranged on the first side surface [0035] is connected to the ultrasound transducer 200 as seen in fig. 2) and a second-first relay substrate surface (surface in fig. 2 with cable connection substrate 210 on a different surface; [0044]), 
the first-first relay substrate is connected to the first surface (relay board 200 in Fig. 2; wiring lead 131 arranged on the first side surface [0035] is connected to the ultrasound transducer 200 as seen in fig. 2); 
the second-first relay substrate having the plurality of first electrodes (surface in fig. 2 with cable connection substrate 210 on a different surface; [0044]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, by including the first relay substrate comprising a first-first relay substrate and a second-first relay substrate surface, the first-first relay substrate is connected to the first surface, in order to achieve “easily mounting of maintenance of the acoustic feature of a piezoelectric device, IC, etc. while preventing enlargement of connection structure with a relay board”, as suggested by Tezuka ([0008]). 

	Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara '541 in view of Kitahara '298 , Kandori, and Tezuka  as applied to claim 22 above, and further in view of Iwashita et al. (JP2015208378A, hereinafter "Iwashita", attached translation cited below).  

	Regarding claim 23, Kitahara ‘541 does not teach the ultrasound endoscope, wherein the first relay substrate comprising a first flexure, the first flexure being provided between the first- first relay substrate and the second-first relay substrate, the first flexure being bent such that the second-first relay substrate is parallel to the second surface. Iwashita discloses “Abdominal cavity internal use ultrasonic probe” (title). Iwashita, however teaches the first relay substrate comprising a first flexure, the first flexure being provided between the first- first relay substrate and the second-first relay substrate, the first flexure being bent such that the second-first relay substrate is parallel to the second surface (dashed lines 130, 132, 134, 136, 138 and 140 show in figs 10-12 show flexures/areas wherein the substrate is bent with regards to each of the substrate portions/belts 112, 114, 118, and 118 [0054]-[0056]; figs 11-12 and 14 further show the flexures in the bent position, wherein each portion of the substrates have surfaces that are parallel).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori, and Tezuka, by including the first relay substrate comprising a first flexure, the first flexure being provided between the first- first relay substrate and the second-first relay substrate, the first flexure being bent such that the second-first relay substrate is parallel to the second surface, as taught by Iwashita, in order in order to minimize the area of the relay substrate within the endoscope transducer.   

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara '541 in view of Kitahara '298 , Kandori  as applied to claim 21 above, and further in view of  Iwashita et al. (JP2015208378A, hereinafter "Iwashita", attached translation cited below), Irie (WO 2017/010292, of which US 2018/0132820 is relied upon for citation purposes as a US equivalent) and Tezuka (JP 5491717 B2, attached translation cited).  

Regarding claim 24, Kitahara ‘541 does not teach the ultrasound endoscope according, wherein the second relay substrate comprising a first-second relay substrate and a second-second relay substrate, the first-second relay substrate is connected to the plurality of coaxial wires; the second-second relay substrate having the plurality of second electrodes.
Iwashita discloses “Abdominal cavity internal use ultrasonic probe” (title). Iwashita, however, teaches the second relay substrate comprising a first-second relay substrate and a second-second relay substrate (substrates/strip parts 112,114, 118, and 118 extend out in pairs from head section 110; [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori by modifying the substrate such that  the second relay substrate comprising a first-second relay substrate and a second-second relay substrate, in order to minimize the area of the relay substrate within the endoscope transducer.   
The combination of Kitahara ‘541, Kitahara ‘298, and Kandori still does not teach the first-second relay substrate is connected to the plurality of coaxial wires.  Irie discloses an analogous ultrasound endoscope to the instant application. Irie, however, teaches the first-second relay substrate is connected to the plurality of coaxial wires (the casing 302 includes the convex type ultrasound transducer 301…, a plurality of cables 311 and a relay substrate 312… the relay substrate 312 relays between the ultrasound transducer 301 and the plurality of cables 311 [0006]; figs 7-8; two sets of cables show in fig. 7 and fig. 8 above).   
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, and Kandori by modifying one portion of the substrate such that it is connected to the plurality of coaxial wires, as taught by Irie, in order to reduce the bulk of the wires convening at the same position and thereby reducing the complexity and footprint of the ultrasound endoscope.
	The combination of Kitahara ‘541, Kitahara ‘298, and Kandori, and Iwashita still does not teach the second-second relay substrate having the plurality of second electrodes. Tezuka discloses an analogous ultrasonic probe to the instant application ([0001]). Tezuka, however, teaches, second-second relay substrate having the plurality of second electrodes  (elements 205 on relay board 200 in Fig. 2 ([0041]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, Kandori, Iwashita, and Irie by modifying the second the second-second relay substrate such that it has the plurality of second electrodes, as taught by Tezuka, in order to facilitate alignment of cables or wires.  

	Regarding claim 25, Kitahara ‘541 does not teach the ultrasound endoscope, wherein the second relay substrate comprising a second flexure, the second flexure being provided between the first-second relay substrate and the second-second relay substrate, the second flexure being bent from a distal end of the distal end portion to the proximal end of the distal end portion.
	Iwashita, however, teaches the second relay substrate comprising a second flexure, the second flexure being provided between the first-second relay substrate and the second-second relay substrate  (substrates/strip parts 112,114, 118, and 118 extend out in pairs from head section 110; [0051]; flexures are dashed lines in figs. 10-13), the second flexure being bent from a distal end of the distal end portion to the proximal end of the distal end portion (flexure, which is marked in dashed lines in figs. 10-13 are parallel to the substrates themselves, this allows the flexure to be bent along the direction from a distal end of the distal end portion to the proximal end of the distal end portion, this can be seen on the distal end of the transducer in fig. 7 with element 40/FPC40, which corresponds to 40a in figs 9-16 ; [0050]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, Kandori, and Iwashita, Irie, and Tezuka, by modifying the substrate such that the second relay substrate comprising a second flexure, the second flexure being provided between the first-second relay substrate and the second-second relay substrate, the second flexure being bent from a distal end of the distal end portion to the proximal end of the distal end portion, as taught by Iwashita, in order to minimize the area of the relay substrate within the endoscope transducer.   

Regarding claim 26, Kitahara ‘541 does not teach the ultrasound endoscope wherein the first relay substrate comprising a first-first relay substrate and a second-first relay substrate surface, the first-first relay substrate connected to the first surface; and the second-first relay substrate having the plurality of first electrodes.
Iwashita, however, teaches 
the first relay substrate comprising a first-first relay substrate and a second-first relay substrate surface (substrates/strip parts 112,114, 118, and 118 extend out in pairs from head section 110; [0051]),
the first-first relay substrate connected to the first surface (head section 110 connects to the surface which connects to the ultrasound transducer; The head section 110 is a portion which forms the connection part connected to a vibrator array [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, Kandori, and Iwashita, Irie, and Tezuka, by modifying the substrate such that it comprises a first-first relay substrate and a second-first relay substrate surface, the first-first relay substrate connected to the first surface, as taught by Iwashita, in order to minimize the area of the relay substrate within the endoscope transducer.   
The combined invention of Kitahara ‘541, Kitahara ‘298, Kandori, and Iwashita, Irie, and Tezuka, still does not teach the second-first relay substrate having the plurality of first electrodes. Tezuka, however, teaches the second-first relay substrate having the plurality of first electrodes (elements 205 on relay board 200 in Fig. 2 [0041]; the relay board 200 is multi-layered, and electrically connected, as seen in Fig. 2 with elements 205/IC205 wherein the cables are along one surface, and the plurality of electrodes/205 are along a different surface; IC205 is the front electrodes 112 and 122 and the 1st internal electrode 112a [0046] ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, Kandori, and Iwashita, and Tezuka, by modifying the second substrate such that it has the plurality of first electrodes, as taught by Tezuka, in order to facilitate alignment of cables or wires.  

Regarding claim 27, Kitahara ‘541 does not teach the ultrasound endoscope wherein the first- second relay substrate is attached the first-first relay substrate. Iwashita, however, teaches wherein the first-second relay substrate is attached the first-first relay substrate (substrates/strip parts 112,114, 118, and 118 extend out in pairs from head section 110; [0051]; each individual strip parts/substrates are analogous to each portion of the substrate, i.e. the first-second relay substrate and the first-first relay substrate are each on individual strip part),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Kitahara ‘541, Kitahara ‘298, Kandori, Iwashita, Irie, and Tezuka, by modifying the substrate such that the first- second relay substrate is attached the first-first relay substrate, as taught by Iwashita, in order to minimize the area of the relay substrate within the endoscope transducer. 

Response to Arguments
Applicant’s arguments, see page 10 of remarks, filed 08/10/2022, with respect to claim objections of claims 1 and 20 have been fully considered and are persuasive.  The claim objections of claims 1 and 20 of the office action mailed 08/10/2022 has been withdrawn. 
Applicant’s arguments, see remarks, page 10, filed 08/10/2022, with respect to 35 USC 112(a) rejection of claims 8-12 and 20 have been fully considered and are persuasive due to amendments made in claim 8.  The 35 USC 112(a) rejection of office action mailed 08/10/2022 has been withdrawn, further claims 12 and 20 have been cancelled. 
Applicant’s arguments, see remarks, page 1, filed 08/10/2022, with respect to 35 USC 112( have been fully considered and are persuasive due to claim amendments made in claim 8.  The 35 USC 112( of office action mailed 08/10/2022 has been withdrawn, further, claims 12 and 20 have been cancelled. 
	Applicant argues, see page 12 of remarks filed 08/10/2022, which respect to 35 U.S.C. 103 rejection of claim 1, that “Kandori fails to disclose or suggest the first substrate "extending from the opposite surface of the ultrasound transducer," as recited in claims 1 and 19. In response, examiner asserts that this limitation was disclosed in Kitahara as noted in page 9 of the office action mailed 08/10/2022 (“Kitahara ‘541 illustrates in Fig. 4 that the relay board 74 extends from the opposite surface of the ultrasound transducer surface at one end and connecting to the plurality of wires 74a from at least another end”). 
	Applicant further argues, regarding claims 1 and 19, that “Kandori fails to disclose or suggest the "first flexure and the second flexure are at least partially disposed within a space defined by a projection of the opposite surface in a direction orthogonal to the opposite surface". In response, Examiner asserts that the broadest reasonable interpretation of this limitation requires only part or a portion  of the first and second flexure to be within a space defined by a projection of the opposite surface in a direction orthogonal to the opposite surface. Further, in Kandori, the examiner asserts that a portion/part of the first and second flexures (F1 and F2 annotated in Fig. 9 below) are within the space defined by a projection of the opposite surface in a direction orthogonal to the opposite surface, which is annotated below in dashed lines. 

    PNG
    media_image3.png
    158
    129
    media_image3.png
    Greyscale

Applicant arguments regarding claims 2-4, 7-11 and 17-19 ,  see remarks page 14, are premised on the assertion that the claims are allowable due to an allowable base claim, and therefore is not persuasive for the reasons discussed above.  Further, claims 5-6 and 12-16, and 20 have been cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793